Name: Addendum to Council Decision 2007/543/EC of 23 July 2007 concerning the accession of Bulgaria and Romania to the Convention on the establishment of a European Police Office (Europol Convention) ( OJ L 200, 1.8.2007 )
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs
 Date Published: 2007-08-02

 2.8.2007 EN Official Journal of the European Union L 201/15 ADDENDUM to Council Decision 2007/543/EC of 23 July 2007 concerning the accession of Bulgaria and Romania to the Convention on the establishment of a European Police Office (Europol Convention) (Official Journal of the European Union L 200 of 1 August 2007) The following declarations are added to the Decision: DECLARATION BY THE REPUBLIC OF BULGARIA CONCERNING:  the Convention of 26 July 1995, based on Article K.3 of the Treaty on European Union, on the establishment of a European Police Office (Europol Convention): With reference to Article 40(2) of the Europol Convention the Republic of Bulgaria expresses its consent that disputes between Members States on the interpretation and application of the Convention be systematically referred to the Court of Justice of the European Communities;  the Protocol of 24 July 1996, drawn up on the basis of Article K.3 of the Treaty on European Union, on the interpretation, by way of preliminary rulings, by the Court of Justice of the European Communities of the Convention on the establishment of a European Police Office: Pursuant to Article 2 of the Protocol on the interpretation, by way of preliminary rulings, by the Court of Justice of the European Communities of the Europol Convention, the Republic of Bulgaria declares that it accepts the jurisdiction of the Court of Justice of the European Communities in accordance with the procedures specified in Article 2(2)(a).